Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-2004

Carmichael v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2583




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Carmichael v. Comm Social Security" (2004). 2004 Decisions. Paper 477.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/477


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                ______________________

                       No. 03-2583
                  _____________________

                  JIMMY CARMICHAEL,

                                          Appellant


                               v.

              JO ANNE B. BARNHART,
         COMMISSIONER OF SOCIAL SECURITY



         Appeal from the United States District Court
           for the Eastern District of Pennsylvania
             (D.C. Civil Action No. 01-cv-04977)
         District Judge: Honorable Timothy J. Savage




          Submitted Under Third Circuit LAR 34.1(a)
                    on February 10, 2004


Before: SCIRICA, Chief Judge, ROTH and MCKEE Circuit Judges


                (Opinion filed: July 21, 2004)
                                        OPINION


ROTH, Circuit Judge:

       Claiming a series of health problems that included headaches, vision problems,

physical weakness, and pain in his extremities and torso, Appellant Jimmy Carmichael

applied for Disability Insurance Benefits (DIB) and Supplemental Security Insurance

(SSI) on September 9, 1998. The Pennsylvania state agency responsible for

administration of DIB and SSI denied these applications. Carmichael’s applications were

also denied on reconsideration.

       Carmichael requested a hearing on his DIB and SSI applications, which was

convened on December 1, 1999. The Administrative Law Judge (ALJ) postponed the

hearing until February 3, 2000, in order for Carmichael to employ representation. At the

February 3 hearing, Carmichael was represented by a non-attorney A vocational expert

testified as to the nature and extent of Carmichael’s disability. On June 9, 2000, the ALJ

found that Carmichael, despite his limitations, still retained the ability to perform light

work. Carmichael’s request for further administrative review was denied, thus making

the ALJ’s decision the final decision of the Commissioner of Social Security.

       Having exhausted his administrative remedies, Carmichael filed a complaint in the

United States District Court for the Eastern District of Pennsylvania seeking to overturn



                                              2
the Commissioner’s decision. On February 26, 2003, a United States Magistrate Judge

recommended that the Commissioner’s motion for summary judgement be granted,

stating that substantial evidence supported the ALJ’s finding. Adopting the Magistrate

Judge’s Report and Recommendation, the District Court entered judgement for the

Commissioner on April 7, 2003. Carmichael now appeals the District Court’s decision.

       We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). While our

review of the District Court’s order is plenary, we may reverse the grant of summary

judgment to the Commissioner only if we conclude that the ALJ’s findings were not

supported by substantial evidence. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).

Substantial evidence refers to that evidence that “a reasonable mind might accept as

adequate to support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)

(quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988) (citation omitted)). In making

this determination, “we are not permitted to weigh the evidence or substitute our own

conclusions for that of the fact-finder.” Burns, 312 F.3d at 118.

       In making a disability determination, the Commissioner’s regulations require that

an ALJ engage in a sequential, five-step evaluation. The ALJ must consider in sequence:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether he has a severe impairment; (3) if so, whether his sever impairment meets or

equals the criteria of an impairment listed in 20 C.F.R. pt. 404, subpt. P, app.

1; (4) if not, whether his impairment prevents him from performing his past relevant


                                              3
work; and (5) if so, whether he can perform any other work which exists in the national

economy, in light of his age, education, work, experience, and residual functional

capacity (RFC). 20 C.F.R. §§ 404.1520, 416.920; Burns, 312 F.3d at 118-19.

       Initially, Carmichael argues that in applying step-five and finding him employable

in a light work field such as a mail room clerk or cashier, the ALJ impermissibly

substituted his own medical conclusions. Specifically, Carmichael cites the ALJ opinion

which gives one doctor’s opinion “somewhat greater weight” and states the ALJ based his

decision on Carmichael’s RFC on his “interpretation of the evidence of record.” The

ALJ, however, has the responsibility for evaluating the record and weighing the relative

worth of evidence as a necessary part of making his determination. The record shows that

the ALJ considered all the medical evidence before rendering his decision. The ALJ also

indicated both the evidence upon which he relied and his rationale in making his

determination. Further, given various findings of the work Carmichael could do and the

extent of his limitations, the ALJ’s conclusions on Carmichael’s RFC were indeed

supported by substantial evidence. Thus, far from substituting his own medical

conclusions, the ALJ’s decision was rightly guided by the evidence.

       Carmichael also argues that his non-attorney representative was an ineffective

advocate, and that because of this the Commissioner was obliged to ensure all issues were

fully identified and developed. Because of the inquisitorial nature of Social Security

proceedings, “[i]t is the ALJ's duty to investigate the facts and develop the arguments


                                             4
both for and against granting benefits.” Sims v. Apfel, 530 U.S. 103, 111 (2000). Such

reasoning is further supported by the fact “that a large portion of Social Security

[disability benefits] claimants either have no representation at all or are represented by

non-attorneys.” Id. at 112. In the instant case, the ALJ ordered two consultive

examinations. He attempted to obtain records from Carmichael’s previous medical

providers. He obtained two state agency medical expert opinions concerning

Carmichael’s RFC. By ensuring this battery of exams, and soliciting both records and

opinions concerning Carmichael’s limitations, the ALJ acted to investigate arguments

both for and against granting benefits. Sims, 530 U.S. at 111. Thus, the ALJ fulfilled his

duty to fully develop the record.

       For the reasons stated above, we will affirm the judgment of the District Court.




                                              5